Exhibit 24(b)(5) APPLICATION FOR GROUP ANNUITY CONTRACT ING Life Insurance and Annuity Company (ILIAC) A member of the ING family of companies PO Box 990063 Hartford, CT 06199-0063 ING LOGO As used on this form, the term “ING,” “ILIAC,” “Company,” “we,” “us” or “our” refers to your plan’s funding agent and/or services provider. That entity is ILIAC. Contact us for more information. l. APPLICANT INFORMATION Applicant Name (Employer/Contract Holder) Address City State ZIP Tax Identification # 2. ACCOUNT INFORMATION Full Legal Plan Name Type of Organization ¨ Governmental Organization ¨ Tax-exempt Organization (includes churches, healthcare organizations and State, local, county, municipality private education organizations) Healthcare 501(c)(3) Organization (IRS tax-exempt status letter required to be Public School submitted for organizations formed after 10/9/69) ¨ K-12 Church, qualified and non-qualified church controlled organizations ¨ High Education Healthcare ¨ For Profit Organization Education Corporation 501(c)() Organization. Type of Entity Unincorporated (e.g. partnerships, self-employed & S Corporations) ¨ Other (specify) Type of Plan (Select one.) 403(b) Plan 457 Plan ¨ 403(b) Non-ERISA public schools and ERISA exempt Governmental 457(b) (including public schools) 501(c)(3) organizations Tax-exempt 457(b) top hat (for select management 403(b) ERISA ( generally, 501(c)(3) organization and/or highly compensated employees) sponsoring a 403(b) with employer and/or employee Tax-exempt 457(b) (only non-qualified church contributions) controlled organizations) 401(a)/(k) Plan ¨ 401(a) Other (specify) 401(k) - employee salary deferral plan Product (Select one. All products may not be available in all states.) ¨ ING Custom Choice II ¨ ING Custom Choice Value II ¨ ING Custom Choice Blend II ¨ ING Educator’s Direct ¨ ING Map Plus NP ¨ ING Retirement Master II ING Retirement Choice II (Fixed Plus Account III) ING Retirement Plus II Other (specify) ERISA Status Is this Plan subject to ERISA Title I? ¨ Yes¨ No If “Yes,” indicate the Plan Anniversary (Month/Day) (required) All payments and values provided by the group Contract, when based on the investment experience of the Separate Account, are variable and are not guaranteed as to fixed dollar amount. Amounts allocated to the Guaranteed Accumulation Account, if available and withdrawn before a guaranteed term maturity date, and/or amounts allocated to the Fixed Account, if applicable, may be subject to a market value adjustment. The market value adjustment may result in an increase, or a decrease, in a participant’s account value. 155634 (01/14) (FL) Page 1 of 2 - Incomplete without all pages. Order #155638 FL 04/01/2014 TM: DCPLNINSTL/PLNINTHEG 3. REPLACEMENT (Must be completed.) Do you currently have any existing annuity contracts or life insurance policies? Yes No Will any existing life insurance or annuity contracts be changed or replaced by the contract applied for herein? Yes No 4. CONTRACT HOLDER SIGNATURE AND AUTHORIZATION By signing this form, I understand that: I am selecting an annuity product to fund a tax-deferred arrangement; the tax laws provided for deferral of taxation of earnings on participant account balances; and although the annuity provides features and benefits that may be of value to participants, it does not provide any additional deferral of taxation beyond that provided by the tax-deferred arrangement itself. Additionally, I acknowledge that the pre-filled information, as well as the information I have provided is complete and accurate. I further understand that the Company is entitled to rely exclusively on information provided on this form. I acknowledge receipt of the current annuity prospectus for the group annuity contract or contract disclosure booklet , as well as current fund prospectuses for each of the variable investment options. I HAVE ATTACHED A COPY OF PROSPECTUS RECEIPT TO THIS APPLICATION (required for registered contracts only ) . The Effective Date of the Contract is the Contract Holders date of signature below. Fraud Notice: Any person who knowingly and with intent to injure, defraud, or deceive any insurer files a statement of claim or an application containing any false, incomplete, or misleading information is guilty of a felony of the third degree. Contract Holder Signature Date Title City/Town and State Where Signed Witness Signature Date 5. PRODUCER SIGNATURE Does the applicant have any existing life insurance policies or annuity contracts? Yes No Do you have any reason to believe that the contract applied for will replace any existing annuity or life insurance coverage? Yes No Producer Name Florida License # Producer Signature Date 155634 (01/14) (FL) Page 2 of 2 - Incomplete without all pages. Order #155638 FL 04/01/2014 TM: DCPLNINSTL/PLNINTHEG
